Exhibit 10.23

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (the “Agreement”) is made as of the 1st day of October,
2004, by and between COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware
corporation (“Comstock”), and COMSTOCK ASSET MANAGEMENT, L.C., a Virginia
limited liability company (“CAM”).

 

WITNESSETH:

 

WHEREAS, CAM as agent for the record owner or contract owner of those certain
real Loudoun Station Properties located in the County of Loudoun, Commonwealth
of Virginia, that comprise the Loudoun Station development and as more
particularly identified on the Concept Development Plan for Loudoun County ZMAP
#2002-0005 hereto, attached hereto as Exhibit A (the “Loudoun Station
Properties”); and

 

WHEREAS, the Loudoun Station Properties  were the subject of a successful
rezoning application of the Loudoun Station development that rezoned the
collective Loudoun Station Properties to a PD-TRC (Planned Development-Transit
Related Center) Zoning District in December, 2003; and

 

WHEREAS, Comstock is experienced in providing such services and CAM desires to
formally engage and hire Comstock to carry out certain management services for
the purpose of securing development approvals, additional entitlements,
processing plans and developing certain portions of the Loudoun Station
Properties; and

 

WHEREAS, Comstock desires to assume such responsibilities, on and in accordance
with the terms and conditions of this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and agreement of the parties contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows:

 

ARTICLE I

Scope of the Work

 

1.01         Acting as a consultant for CAM and at its request, Comstock will
undertake and perform for CAM the following responsibilities (the “Work”),
provided however, it is agreed by the parties hereto that Comstock shall not be
guaranteeing that the Work will be prosecuted within any timelines that may be
delivered as part of its Work.  Comstock shall manage the site configuration,
design and layout of product to be incorporated into the development plan for
the Loudoun Station Properties at the direction of CAM. All work shall comply
with the approved Proffer Agreement dated December 15, 2003 and adopted by
Loudoun County as a condition of the rezoning approval of the Loudoun Station
Properties.

 

A.            Plan/Product Design and Management.  In conjunction with land
planners, architects and engineers, Comstock shall review and comment upon any
and all design drawings, product specifications and shop drawings submitted by
such professionals and by other Contractors for the  Loudoun Station Properties
or portions thereof.

 

B.            Governmental Approvals. Based on conceptual plans approved by CAM,
Comstock shall coordinate and submit engineering plans for the Loudoun Station
Properties or portions thereof, monitor the approval processes with the
applicable governmental authority in order to seek final approvals for lot or
unit yield and F.A.R. densities, provide for vested rights regarding the
intended uses of the Loudoun Station Properties and prepare and submit bonding
applications required as a prerequisite to development of the Loudoun Station
Properties.  Comstock shall seek to maintain the proper pro-rata allocation of
development F.A.R. upon the parcels that  comprise the Loudoun Station
Properties in accordance with the applicable site area of each parcel, all as
directed by CAM.

 

C.            Solicit and Evaluate Development Bids. Comstock shall solicit and
evaluate bids for the development of the Loudoun Station Properties, or portions
thereof, from qualified contractors and make recommendations to CAM regarding
the selection of the Contractors.

 

D.            Development of Loudoun Station Properties. Comstock agrees to
perform and complete all functions attendant to the management of the following
items for the Loudoun Station

 

--------------------------------------------------------------------------------


 

Properties:  (i) installation of all road infrastructure over time required to
service the Loudoun Station Properties; and (ii) installation of all utilities
over time reasonably necessary to commence construction of improvements on the
Loudoun Station Properties as directed by CAM.

 

E.             Financial Services.  Comstock, on behalf of CAM, agrees to
negotiate and make arrangements for agreements with lending institutions related
to the development of the Loudoun Station Properties, as requested by CAM, and
shall be responsible for the administration of any such agreements and
compliance by CAM with requirements imposed on CAM under any such agreements,
provided however, Comstock shall not be required to enter into or otherwise
guaranty the repayment of any sums advanced as a result of said arrangements.

 

F.             Legal Services.  Comstock, on behalf of CAM, shall assist in the
performance of requisite legal services required as a result of the prosecution
of the Work, including but not limited to formation of master and neighborhood
property owners associations reasonably required for the Loudoun Station
Properties development.

 

ARTICLE II

Exclusions from Scope of the Work

 

2.01         The scope of the Work listed in Article I is not an exhaustive list
but the Work shall in no event include the following items:

 

A.            Procurement of leasing agreements related to the retail or
commercial space for the Loudoun Station Properties development or the
administration of any such agreements for the Loudoun Station Properties
development.

 

B.            Management duties associated with a master or neighborhood
property owners associations for the Loudoun Station Properties development.

 

C.            Management duties associated with completed commercial or
investment properties within the Loudoun Station Properties development.

 

ARTICLE III

Personnel Assigned to Agreement

 

3.01.        [Reserved]

 

ARTICLE IV
Compensation

 

4.01         Management Fees.  In partial consideration for the performance of
Comstock’s prosecution of the Work under this Agreement, CAM agrees to pay to
Comstock, or any designated affiliate, and Comstock agrees to accept payment
from CAM, the following amounts:

 

A.                                   Upon commencement of this Agreement,
$20,000.00 per month for payment of services related to Work for the Loudoun
Station Properties or any portion thereof (the “Management Fee”).

 

B.                                     Upon commencement of site development of
the Loudoun Station Properties development, or any portion thereof, if requested
by CAM, Comstock will assign a full time on-site project superintendent and in
such event the fee for Management Services will be increased accordingly and
paid by CAM (the “Project Superintendent Fee”).

 

Collectively, the Management Fee and the Project Superintendent Fee shall be
known as the “Management Fees” and shall commence as aforementioned, shall
continue on a monthly basis thereafter until the earlier of the completion of
the Work or termination of the Agreement in accordance with the terms hereof and
shall be reviewed on a regular basis by the parties hereto.

 

4.02         Additional Consideration

 

As additional consideration for Comstock’s entry into this Agreement and
faithful performance of the Work, CAM does hereby agree to assign over to
Comstock, or its designee, all of CAM’s rights to purchase any portion of the
Loudoun Station Properties that Comstock Loudoun Station, L.C. (“CLS”), in its
capacity as owner of the Loudoun Station Properties, in

 

2

--------------------------------------------------------------------------------


 

CLS’s sole discretion, determines to develop as for-sale residential property
(in the form of condominium units) and will not accept any offer for the
purchase of the subject for-sale residential property from any third party
without first providing Comstock the opportunity to purchase the subject
for-sale residential property (the “Purchase Opportunity”). The foregoing rights
of CAM arise from that certain Development Management and Related Service
Agreement entered into by and between CLS and CAM on the same date as this
Agreement. Comstock will be provided a thirty (30) day period (the Opportunity
Period”) to consider the Purchase Opportunity without incurring any obligation
to purchase the subject for-sale residential property.  At such time as CAM
determines such for-sale residential property will be made available for sale it
will notify Comstock which commences the Opportunity Period. During the
Opportunity Period, the parties shall negotiate in good faith regarding a fair
and reasonable purchase price for the subject for-sale residential property and
the terms and conditions of the purchase and sale agreement.  If the parties
cannot come to agreement upon a reasonable purchase price or agree to the terms
and conditions of a purchase and sale agreement during the Opportunity Period,
the Purchase Opportunity shall automatically expire and the parties hereto shall
have no further obligations to each other in that regard. The Purchase
Opportunity shall be granted for a period of five (5) years from the date hereof
unless extended by mutual agreement.

 

4.03         Third Party Vendors and Reimbursements

 

A.            CAM and Comstock hereby acknowledge and agree certain services
related to the Loudoun Station Properties shall be provided by third party
vendors, (the “Vendors”), under the management of Comstock.  Wherever practical,
the fees incurred and invoiced by the Vendors shall be billed to and payable by
CLS and in no event deducted from the Project Fees.  The Vendors shall include,
but are not limited to, land planners, civil engineers, architects, consultants,
contractors and sub-contractors.

 

B.            CAM shall be responsible for the reimbursement of all of
Comstock’s out of pocket expenses incurred in the prosecution of the Work,
including but not limited to authorized travel and lodging expenses, payment of
which shall occur within fifteen (15) days from the end of the month in which an
invoice is received by CAM.  Comstock shall be responsible for the payment of
the salaries of its officers and employees from the Services Fees except that in
the event a new employee(s) is hired for the exclusive purpose of prosecuting
the Work hereunder or an existing employee is reassigned to prosecute the Work
on an exclusive basis, the salary of such employee(s) shall become an expense
payable by CAM, subject to the prior approval of CAM.

 

ARTICLE V

Term of Agreement

 

5.01.        Expiration

 

This Agreement shall be effective as of October 1, 2004 (the “Effective Date”)
and shall remain in effect until the earlier of the following:

 

A.                                   Substantial completion of the Work.

B.                                     Five (5) years from the date hereof.

C.                                     Termination as provided for herein.

 

5.02.        Termination Due to Breach or Default Prior to Expiration

 

A.            Notice of Default and Cure. In the event of the breach or default
by either party of its obligations under this Agreement, the non-defaulting
party shall send written notice to the defaulting party of the action or failure
to act constituting such breach or default, and providing a period of forty-five
(45) days from receipt of the Notice of Default within which to cure such breach
or default (the “Cure Period”).  If the defaulting party notifies the
non-defaulting party of its intention not to cure the claimed breach or default,
or fails, within the Cure Period, to cure the alleged breach or default to the
reasonable satisfaction, of the non-defaulting party, the non-defaulting party
may send the defaulting party a notice of termination, terminating this
Agreement as of the date specified in the Notice.

 

B.            Termination by CAM. If CAM terminates this Agreement by reason of
the breach or default by Comstock of its obligations under this Agreement, the
parties agree that it would be difficult to compute the actual damages incurred
by CAM as a result thereof.  Consequently, CAM and Comstock agree that, in the
event of such breach, CAM’s sole remedy shall be the retention by CAM of the
Project Fees not yet paid to Comstock by CAM at the time of such breach and the
termination of the Purchase Opportunity, such remedies representing

 

3

--------------------------------------------------------------------------------


 

reasonable compensation to CAM for any such breach.  In any event, CAM shall
remain responsible for the payment of Vendor fees set forth in 4.03.

 

C.            Termination by Comstock. In the event Comstock terminates this
Agreement by reason of the breach or default by CAM of its obligation under this
Agreement, the Project Fees remaining unpaid plus future Project Fees for a
period of six months from the time of the issuance of the Notice of Termination
shall accelerate and become immediately due and payable. In addition, the
Purchase Opportunity shall remain an obligation of CAM and shall survive
termination of the Agreement as provided for herein.

 

5.03         Termination Due to Convenience Prior to Expiration

 

A.            CAM termination for convenience Prior to Expiration On ninety (90)
days written notice (the “CAM Notice Period”) to Comstock, CAM may terminate
this Agreement at any time, for its convenience.  In the event of termination of
the Agreement under this Section 5.03(A), CAM shall pay within thirty (30) days
of the date of the termination notice to Comstock and Comstock agrees to accept;
(i) all unpaid Project Fees calculated through the end of the CAM Notice Period,
and (ii) reimbursement of all expenses as set forth in Section 4.03 of this
Agreement.  In addition, the Purchase Opportunity shall remain in effect as
provided for herein.

 

B.            Comstock Termination for Convenience Prior to Expiration.  At any
time after six (6) months from the Effective Date, Comstock may terminate this
Agreement at any time, for its convenience, on ninety (90) days written notice
to CAM (the “Comstock Notice Period”), in which event Comstock shall accept in
full compensation of all claims by it against CAM the amounts to be paid by CAM
to Comstock through the actual date of termination.  Comstock shall continue to
perform its services under this Agreement during the Comstock Notice Period. In
such event the Purchase Opportunity shall be void at the option of CAM.

 

ARTICLE VI

Assignment and Sub-Contracting

 

6.01         Comstock may assign or transfer this Agreement to a parent or
affiliated entity provided all rights and obligations are transferred therewith.

 

ARTICLE VII

Independent Contractor Status

 

7.01         The parties to this Agreement agree that the relationship of
Comstock to CAM is that of independent contractor.  Except as otherwise stated
in this Agreement, no agency is created by this Agreement, and the employees and
agents of Comstock are not to be considered as employees or agents of CAM, and
shall not enter into any vendor agreements without the prior consent of CAM.

 

ARTICLE VIII

Compliance with Non-Discrimination Laws

 

8.01         Comstock shall comply with all federal, State and County laws,
codes, ordinances and regulations requiring non-discrimination in employment and
in the provision of services.

 

ARTICLE IX

Entire Agreement

 

9.01         Except as otherwise stated in this Agreement, this Agreement
constitutes the entire agreement of the parties with respect to the matters
dealt with herein.

 

ARTICLE X

Indemnification

 

10.01       Comstock shall hold CAM harmless from, and indemnify CAM against
loss, personal injury or death resulting from the gross negligence or willful
act of any employee or agent or Contractor of Comstock, but not from the gross
negligence or willful act of any employee, agent or Contractor of CAM.  CAM
shall hold Comstock harmless from, and indemnify Comstock against, any claims
made by third parties under any agreements with CAM.  The protections agreed to
under this section shall include, without limitation, all costs of litigation,
including court costs, arbitration and mediation costs and attorneys’ fees.

 

4

--------------------------------------------------------------------------------


 

ARTICLE XI

Notices

 

11.01       All notices, demands and requests which may be given or which are
required to be given by either party to the other must be in writing. Notices,
demands or requests shall be deemed to have been properly given for all purposes
if (i) delivered against a written receipt of delivery, (ii) mailed by express,
registered or certified mail of the United States Postal Service, return receipt
requested, postage prepaid, or (iii) delivered to a nationally recognized
overnight courier service for next business day delivery to the receiving
party’s address as set forth above or (iv) delivered via telecopier or facsimile
transmission to the facsimile number listed below, with an original counterpart
of such communication sent concurrently as specified in subsection (ii) or (iii)
above and with written confirmation of receipt of transmission provided.  Each
such notice, demand or request shall be deemed to have been received upon the
earlier of the actual receipt or refusal by the addressee or three (3) business
days after deposit thereof at any main or branch United States post office if
sent in accordance with subsection (ii) above, and the next business day after
deposit thereof with the courier if sent pursuant to subsection (iii) above.
Notices shall be sent to the following addresses:

 

To CAM:

 

Comstock Asset Management, L.C.

11465 Sunset Hills Road, Suite 501

Reston, Virginia 20190

Attention: Christopher Clemente

Fax No: 703/935-1178

 

To Comstock:

 

Comstock Homebuilding Companies, Inc.

11465 Sunset Hills Road, Suite 501

Reston, Virginia 20190

Attention: Gregory Benson

Fax No: 703/760-1520

 

[SIGNATURES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, CAM and Comstock have executed this Agreement as of the date
indicated below.

 

 

CAM:

COMSTOCK:

 

 

 

 

COMSTOCK ASSET MANAGEMENT, L.C.

COMSTOCK HOMEBUILDING
COMPANIES, INC.

a Virginia limited liability company

a Delaware corporation

 

 

 

 

By:

/s/ Christopher Clemente

 

By:

/s/ Gregory Benson

 

 

Christopher Clemente

 

Gregory Benson

 

Manager

 

President

 

 

 

 

 

 

Dated:

March 4, 2005

 

6

--------------------------------------------------------------------------------


 

Exhibit A:  The Loudoun Station Properties

 

7

--------------------------------------------------------------------------------